DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 8/14/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Election/Restrictions
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2022.  The requirement is made final.

Abstract
The abstract filed 5/04/2020 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph 47, line 4, “draw” should be “drawn.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. CN 104695431 A.

Re claim 1, Liu (Figs. 1-2) teaches a helical pile comprising: at least one shaft (1) having a proximal end, a distal end and a cavity extending along at least a portion of the interior of the shaft; at least one helical load bearing plate (2) secured to the shaft (1); a first tube (6) extending a first predetermined distance into the cavity; and a second tube (5) extending a second predetermined distance into the cavity; wherein the cavity is sealed except for the first tube and the second tube (as is clear from the drawings and [18-20]), such that when the helical pile is driven into soil, fluid can be circulated between the first tube, the cavity and the second tube so that heat can be exchanged between the fluid and the soil [1-2, 14, 18-20, and 25].

Re claim 2, Liu teaches claim 1.  Liu further teaches wherein the first predetermined distance (next to 6 in Fig. 1) is adjacent the distal end of the shaft (1), and the second predetermined distance (next to 5) is adjacent the proximal end of the shaft (1) (as in Fig. 1).

Re claim 3, Liu teaches claim 1.  Liu further teaches wherein the first predetermined distance (next to 6 in Fig. 1) is greater than the second predetermined distance (next to 5 in Fig. 1).

Re claim 8, Liu (Figs. 1-2) teaches a geothermal exchange system comprising: a thermal exchanging system [1-2, 14, 18-20, and 25]; and at least one helical pile in fluid communication with the thermal exchanging system (Figs. 1-2 with [2]—the water is intended for heat exchange with air), the at least one helical pile comprising: at least one shaft (1) having a proximal end, a distal end and a cavity extending along at least a portion of the interior of the shaft; at least one helical load bearing plate (2) secured to the shaft (1); a first tube (5) having a first end extending a first predetermined distance into the cavity; and a second tube (6) having a first end extending a second predetermined distance into the cavity; wherein a second end of the first tube and a second end of the second tube are connected to the thermal exchanging system (as in Figs. 1-2 via 3); and wherein the cavity is sealed except for the first tube and the second tube (as is clear from the drawings and [18-20]), such that when the helical pile is driven into soil, fluid can be circulated from the thermal exchanging system through the first tube (5), the cavity and the second tube (6) so that heat can be exchanged between the fluid and the soil, and such that the fluid can be returned to the thermal exchanging system (like in [2]) through the second tube (6) [1-2, 14, 18-20, and 25].

Claims 1-3, 5, 6, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suver US 20140110082.

Re claim 1, Suver (Fig. 1) teaches a helical pile comprising: at least one shaft (22) having a proximal end, a distal end and a cavity (32) extending along at least a portion of the interior of the shaft (see Fig. 1); at least one helical load bearing plate (40) secured to the shaft (22) [27-29]; a first tube (76a, 76b, 76c) extending a first predetermined distance into the cavity (32); and a second tube (86a, 86b, 86c) extending a second predetermined distance into the cavity (32); wherein the cavity is sealed except for the first tube and the second tube (see [26 and 42]—the system is intended to be closed), such that when the helical pile is driven into soil, fluid can be circulated between the first tube (76a, 76b, 76c), the cavity (32) and the second tube (86a, 86b, 86c)  so that heat can be exchanged between the fluid and the soil [48-50].

Re claim 2, Suver teaches claim 1.  Suver further teaches wherein the first predetermined distance is adjacent the distal end of the shaft, and the second predetermined distance is adjacent the proximal end of the shaft [50].

Re claim 3, Suver teaches claim 1.  Suver further teaches wherein the first predetermined distance is greater than the second predetermined distance (Fig. 1 and [50]).

Re claim 5, Suver teaches claim 1.  Suver further teaches a terminating extension shaft (the top 22 with portion 24 in Fig. 1) coupled to the proximal end of the at least one hollow shaft, wherein the terminating extension shaft includes a proximal end, a distal end and a cavity extending along at least a portion of the interior of the terminating extension shaft, and wherein the first and second tubes (e.g., 76c and 86c) extend through the terminating extension shaft (as is clearly shown in Fig. 1).

Re claim 6, Suver teaches claim 5.  Suver further teaches a mounting bracket assembly (34, Figs. 1-2) secured to the terminating extension shaft and capable of supporting at least a portion of a structure [29].


Re claim 8, Suver teaches a geothermal exchange system comprising: a thermal exchanging system (Fig. 1, e.g., at 74 and 84); and at least one helical pile (40, Fig. 1) in fluid communication with the thermal exchanging system (as in Fig. 1), the at least one helical pile comprising: at least one shaft (22) having a proximal end, a distal end and a cavity (32) extending along at least a portion of the interior of the shaft; at least one helical load bearing plate (40) secured to the shaft (22); a first tube (76a, 76b, 76c) having a first end extending a first predetermined distance into the cavity; and a second tube (86a, 86b, 86c) having a first end extending a second predetermined distance into the cavity; wherein a second end of the first tube and a second end of the second tube are connected to the thermal exchanging system (as in Fig. 1); and wherein the cavity (32) is sealed except for the first tube and the second tube (see [26 and 42]—the system is intended to be closed), such that when the helical pile is driven into soil, fluid can be circulated from the thermal exchanging system through the first tube (76a, 76b, 76c), the cavity (32) and the second tube (86a, 86b, 86c) so that heat can be exchanged between the fluid and the soil, and such that the fluid can be returned to the thermal exchanging system through the second tube (86a, 86b, 86c) [48-50].

Re claim 9, Suver teaches claim 8.  Suver further teaches wherein the first predetermined distance is adjacent the distal end of the shaft, and the second predetermined distance is adjacent the proximal end of the shaft [50].

Re claim 10, Suver teaches claim 8.  Suver further teaches wherein the first predetermined distance is greater than the second predetermined distance (Fig. 1 and [50]).

Re claim 12, Suver teaches claim 8.  Suver further teaches a terminating extension shaft (the top 22 with portion 24 in Fig. 1) coupled to the proximal end of the at least one hollow shaft, wherein the terminating extension shaft includes a proximal end, a distal end and a cavity extending along at least a portion of the interior of the terminating extension shaft, and wherein the first and second tubes (e.g., 76c and 86c) extend through the terminating extension shaft (as is clearly shown in Fig. 1).

Re claim 13, Suver teaches claim 12.  Suver further teaches a mounting bracket assembly (34, Figs. 1-2) secured to the terminating extension shaft and capable of supporting at least a portion of a structure [29].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suver US 20140110082 in view of Yu et al. US 20160209083.

Re claim 4, Suver teaches claim 1.  Suver fails to teach one or more baffles positioned within the cavity and in thermal communication with the shaft so as to increase the surface area of material that can exchange heat with the fluid flowing through the cavity.
Yu teaches one or more baffles positioned within the cavity and in thermal communication with the shaft so as to increase the surface area of material that can exchange heat with the fluid flowing through the cavity.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suver with “one or more baffles positioned within the cavity and in thermal communication with the shaft so as to increase the surface area of material that can exchange heat with the fluid flowing through the cavity,” as taught by Yu, for the advantage of maximizing the contact area between the heat transfer medium and the ground [70].

Re claim 11, Suver teaches claim 8.  Suver fails to teach one or more baffles positioned within the cavity and in thermal communication with the shaft so as to increase the surface area of material that can exchange heat with the fluid flowing through the cavity.
Yu teaches one or more baffles positioned within the cavity and in thermal communication with the shaft so as to increase the surface area of material that can exchange heat with the fluid flowing through the cavity.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suver with “one or more baffles positioned within the cavity and in thermal communication with the shaft so as to increase the surface area of material that can exchange heat with the fluid flowing through the cavity,” as taught by Yu, for the advantage of maximizing the contact area between the heat transfer medium and the ground [70].

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitations of claims 7 and 14 as a whole are not taught by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100200192 (Fig. 4) teaches a similar pile, relevant to at least claims 1 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746